Exhibit 99.1 NEWS Charter Closes on $1.5 Billion of Senior Unsecured Notes St. Louis, Missouri – May 10, 2011 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today announced that its subsidiaries, CCO Holdings, LLC and CCO Holdings Capital Corp., closed on the public sale of $1.5 billion in aggregate principal amount of senior unsecured notes due 2021. The sale was increased from a $1.0 billion offering made on May 3, 2011. The notes bear an interest rate of 6.5 percent per annum and were issued at a price of 100 percent of the aggregate principal amount. The notes resulted in net proceeds to the Company of approximately $1.481 billion after deducting underwriting discounts and commissions. Charter intends to use the net proceeds from the sale of the notes to repay outstanding term loan and revolver borrowings under its subsidiary's credit facility and for general corporate purposes. The offering and sale of the notes were made pursuant to a shelf registration statement on Form S-3 previously filed with the Securities and Exchange Commission ("SEC") on May 3, 2011. About Charter Charter (NASDAQ: CHTR) is a leading broadband communications company and the fourth-largest cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter TVTM video entertainment programming, Charter InternetTM access, and Charter PhoneTM. Charter Business® similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, business telephone, video and music entertainment services, and wireless backhaul. Charter's advertising sales and production services are sold under the Charter Media® brand. More information about Charter can be found at charter.com. ### Contact: Media: Analysts: Anita Lamont
